t c memo united_states tax_court edward m fontanilla petitioner v commissioner of internal revenue respondent docket no filed date edward m fontanilla pro_se peter c rock for respondent memorandum findings_of_fact and opinion parr judge respondent determined an income_tax deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure for petitioner's taxable_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar unless otherwise indicated after concessions ’ the issues for decision are whether petitioner may deduct uniform expenses as unreimbursed employee_expenses we hold he may to the extent set out below whether petitioner is entitled to a deduction for charitable_contributions we hold he is to the extent set out below whether petitioner may deduct travel_expenses as unreimbursed employee_expenses we hold he may not whether petitioner may deduct expenses he claimed that he incurred in a retail sales activity we hold he may to the extent set out below whether petitioner is liable for an accuracy-related_penalty for the underpayment of income_tax attributable to negligence or disregard of rules or regulations we hold he is ‘petitioner concedes that having deducted dollar_figure for real_estate_taxes paid it was improper to also deduct the same amount as home mortgage interest and that he received dollar_figure of unreported interest_income respondent concedes that petitioner paid dollar_figure of home mortgage interest dollar_figure of real_estate_taxes dollar_figure of state_and_local_income_taxes and dollar_figure for vehicle registration in addition respondent concedes that petitioner paid dollar_figure and dollar_figure of dues to the california nurses association and union local respectively finally petitioner claimed dollar_figure as a deduction for personal_property_taxes for which he had no substantiation or recollection of the circumstances of payment we consider this amount conceded by petitioner findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioner resided in daly city california petitioner is a registered nurse and is required to wear a nurse's white uniform while on duty at the hospitals for the year at issue petitioner claimed dollar_figure as a miscellaneous deduction for work shoes uniforms and union dues petitioner worked at three hospitals in the san francisco bay area for several months during the year at issue on days that he worked at more than one hospital petitioner would work for a few hours at one hospital and then drive to another hospital where he would work for a few more hours petitioner claimed dollar_figure as an unreimbursed employee expense for job travel petitioner is a devout catholic and regularly attends san pedro holy angel church in daly city petitioner claimed a deduction of dollar_figure for cash contributions to this church petitioner also claimed a dollar_figure deduction for a contribution of old clothes to the salvation army during the year at issue petitioner engaged ina retail sales activity of selling magnets that were supposed to promote the relief of pain petitioner reported dollar_figure of gross_receipts from this activity on schedule c profit or loss from business and claimed dollar_figure as the cost_of_goods_sold and dollar_figure of business-related expenses opinion respondent determined that petitioner was not entitled to the deductions he claimed on his return because petitioner did not provide any substantiation for the amounts reported petitioner asserts that he is entitled to the claimed deductions however he offered no books_or_records to prove that he actually expended the amounts at issue respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 taxpayers do not have an inherent right to take tax deductions deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed see 308_us_488 292_us_435 moreover a taxpayer is required to maintain records that are sufficient to substantiate his deductions see sec_6001 issue uniforms petitioner claimed dollar_figure as a miscellaneous deduction for the cost of his work shoes and nurse's uniforms ’ sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expenditure is ordinary and necessary is a question of fact see 320_us_467 however no deduction shall be allowed for personal living or family_expenses see sec_262 the cost of acquisition and maintenance of uniforms is deductible generally if the clothing is of a type specifically required as a condition_of_employment it is not adaptable to general usage and it is not so worn see 30_tc_757 while we do not doubt that nurse's uniforms and shoes may be deductible see eg 2_tc_484 2_tc_458 petitioner provided scant evidence that he actually spent dollar_figure on uniforms petitioner claimed dollar_figure as the total cost of shoes uniforms and union dues respondent agrees that petitioner paid a total of dollar_figure for union dues thus the difference between these amounts is equal to the cost petitioner claimed for the acquisition and maintenance of his work shoes and uniforms and special shoes this is particularly troubling as the amount claimed appears to be large if a taxpayer has established that deductible expenses were incurred but has not established the amount of such expenses we may estimate the amount allowable bearing heavily if we so choose upon the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir however there must be evidence in the record that provides a rational basis for our estimate see 85_tc_731 although petitioner testified that he purchased two pairs of shoes for work during the year at issue he also testified that he preferred athletic shoes of the type that is suitable for use outside of his work environment this type of shoe in this circumstance does not satisfy the tripartite test for deduction petitioner testified that he spent at least dollar_figure every two to three months on uniform acquisition he also testified that because he was required to wear a clean uniform every day he spent dollar_figure to dollar_figure every weeks on laundry the amounts that petitioner testified to at trial do not add up to dollar_figure nonetheless we are satisfied that petitioner did incur some deductible expenses for acquiring and maintaining his uniforms and using our judgment allow a deduction in the amount of dollar_figure see cohan v commissioner supra however this amount is subject_to the limitations of sec_67 issue charitable_contributions petitioner testified that he attends church at least once every week and that he contributed dollar_figure to dollar_figure every sunday petitioner claimed a deduction on his return for dollar_figure for cash gifts that he made to the church that he attends sec_170 allows a deduction for charitable_contributions made during the taxable_year we find that petitioner is entitled to this deduction see cohan v commissioner supra petitioner also claimed a charitable_contribution_deduction of dollar_figure for some old clothes and uniforms that he donated to the salvation army where a charitable_contribution is made in property other than money sec_170 allows a deduction of the fair_market_value of the property at the time of contribution see sec_1_170a-1 income_tax regs petitioner bears the burden of proving both the fact that the contribution was made and the fair_market_value of the contributed_property see rule a 79_tc_714 affd 731_f2d_1417 9th cir petitioner offered only a general description of the articles of old clothing that he donated while we believe that petitioner actually did donate some old clothes petitioner's testimony that the value of the clothing was dollar_figure was vague and unconvincing petitioner therefore has failed to prove the value of this contribution using our judgment we find that the fair_market_value of the donated property was dollar_figure thus petitioner is entitled to a deduction in this amount see cohan v commissioner supra zmuda v commissioner supra issue transportation_expenses petitioner claimed a deduction of dollar_figure for unreimbursed employee travel_expenses for the miles that he drove between hospitals on the days that he worked at more than one hospital sec_274 imposes stringent substantiation requirements for the deduction of travel_expenses entertainment_expenses gift_expenses and expenses of certain listed_property defined under sec_280f such as an automobile see sec_274 sec_1_274-5t temporary income_tax regs fed reg date if an expense item comes within the requirements of sec_274 this court cannot rely on cohan v commissioner supra to estimate the taxpayer's expenses with respect to that item see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date petitioner reported that he drove big_number business miles and claimed the standard_mileage_deduction of cents per mile in order to claim deductions taxpayers must substantiate by adequate_records certain items such as the amount and place of each separate expenditure the property's business and total use the date of the expenditure or use and the business_purpose for an expenditure or use see sec_274 sec_1_274-5t temporary income_tax regs fed reg date in addition sec_274 regquires the same substantiation for any deduction claimed under sec_162 or sec_212 for any traveling expense to substantiate a deduction by means of adequate_records a taxpayer generally must maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of each expenditure or use including business_purpose and relationship see sec_1_274-5t temporary income_tax regs fed reg date petitioner provided this court with no records with respect to his use of an automobile thus we find that petitioner has failed to substantiate the deduction claimed for automobile transportation as required by sec_274 and the regulations thereunder respondent is sustained on this issue issue retail sales activity deductions during the year at issue petitioner was engaged in selling magnets that were supposed to promote the relief of pain -- - petitioner reported dollar_figure of gross_receipts from this activity on schedule c profit or loss from business and claimed dollar_figure as the cost_of_goods_sold and dollar_figure of business-related expenses for a net_loss of dollar_figure of the claimed expenses dollar_figure is for_the_use_of petitioner's automobile including mileage insurance and repairs respondent disallowed these expenses in their entirety because petitioner did not establish that the expenses were paid_or_incurred during the taxable_year and that they were ordinary and necessary as discussed above a passenger_automobile is listed_property and to substantiate a deduction attributable to listed_property a taxpayer must comply with the strict substantiation requirements of sec_274 and the regulations thereunder petitioner did not provide this court with any records related to the use of his automobile respondent is sustained on this item petitioner claimed dollar_figure as the cost_of_goods_sold gross_income does not include the cost_of_goods_sold see sec_1 a income_tax regs we think that it is very unlikely that petitioner could have realized dollar_figure of gross_profits without incurring some cost for the magnets that he sold thus we allow dollar_figure as the cost_of_goods_sold see cohan v commissioner supra as to the other disallowed schedule c expense petitioner presented no evidence to substantiate that expense respondent therefore is sustained on that item issue accuracy-related_penalty we have found that petitioner deducted dollar_figure that he paid for real_estate_taxes and that he also claimed the same expense as home mortgage interest and that he claimed deductions for items that he could not substantiate furthermore petitioner conceded that he received dollar_figure of unreported interest_income respondent determined that petitioner is liable for the accuracy-related_penalty for negligence or intentional disregard of rules or regulations pursuant to sec_6662 sec_6662 provides for the imposition of a penalty equal to percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 and b for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws a failure to exercise ordinary and reasonable care in the preparation of a tax_return or a failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 just as with respondent's deficiency determination his determination of negligence or intentional disregard of rules or regulations is prima facie correct with the burden_of_proof to the contrary on petitioner see neely v commissioner supra petitioner did not address the sec_6662 penalty issue at trial petitioner has failed to carry his burden_of_proof and we sustain respondent's determination of the penalty to reflect the foregoing decision will be entered under rule
